— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered January 11, 1988, convicting him of criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed (see, People v Prochilo, 41 NY2d 759; People v Ingle, 36 NY2d 413, 420; People v Havelka, 45 NY2d 636; People v Lypka, 36 NY2d 210; People v Sobotker, 43 NY2d 559, 564; People v Evans, 106 AD2d 527; People v Belton, 55 NY2d 49; People v Piwowar, 101 AD2d 686; Penal Law § 60.01 [2] [d]). Mangano, J. P., Lawrence, Kooper and Sullivan, JJ., concur.